Citation Nr: 0431120	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-20 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
laceration, right index finger, currently evaluated as 30 
percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for a left ankle disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to June 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  By this decision, the RO, among other things, 
confirmed and continued a noncompensable (zero percent) 
rating for the veteran's right index finger, and established 
service connection for a left ankle disorder evaluated as 10 
percent disabling effective November 22, 1996.  Thereafter, 
an April 1999 rating decision established a 20 percent rating 
for the left ankle disorder and a 10 percent rating for the 
right index finger, both effective October 18, 1996.  By a 
subsequent September 1999 rating decision, a 30 percent 
rating was assigned for the right index finger, effective 
October 18, 1996.

The RO in New York, New York, currently has jurisdiction over 
the veteran's claims folder.

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for October 2004.  However, the veteran 
failed to appear.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d).

The record further reflects that the veteran had perfected an 
appeal on the issue of entitlement to service connection for 
a low back disorder.  However, service connection was 
established for such a disability by the April 1999 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

As an additional matter, the Board notes that the veteran 
submitted a Notice of Disagreement (NOD) regarding the denial 
of his claims of entitlement to automobile and adaptive 
equipment or for adaptive equipment only, and specially 
adapted housing or special home adaptation grant, as well as 
the assigned rating for his service-connected low back 
disorder.  However, Statements of the Case (SOCs) were 
promulgated on these issues in January and February 2004, and 
the record does not reflect that the veteran has filed a 
timely Substantive Appeal with respect to any of these 
issues.  Consequently, the Board has no jurisdiction to 
address these claims at this time.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran is right hand dominant.

3.  The veteran's service-connected residuals of laceration, 
right index finger, are not manifest by severe incomplete 
paralysis nor complete paralysis of the right hand.

4.  The veteran's service-connected left ankle disorder is 
manifest by pain and resulting functional impairment, to 
include limitation of motion.

5.  The veteran has the maximum schedular rating available 
under VA regulations for limitation of ankle motion.

6.  The veteran's service-connected left ankle disorder is 
not manifest by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected residuals of laceration, right 
index finger, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8515-8715 (2004).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left ankle disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270 and 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The RO sent correspondence to the veteran in June 2001, which 
noted the enactment of the VCAA, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decision, the 
June 1997 SOC, and multiple Supplemental Statements of the 
Case (SSOCs) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the most recent SSOC in February 
2004 included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim,  and 
it does not appear that he has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded multiple 
examinations in conjunction with this appeal, and he has not 
indicated that either the service-connected right index 
finger or left ankle have increased in severity since the 
last examination for either disability.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here with the left ankle disorder.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Background.  The record reflects that the veteran initiated 
the claim that is the subject of this appeal in October 1996.  
Various medical records were subsequently obtained which 
covered a period through 2002.  Among other things, he 
underwent multiple VA medical examinations beginning in 
November 1996.

At the November 1996 VA medical examination, the veteran 
recounted the circumstances of his initial in-service 
injuries to the right index finger and left ankle.  Further, 
he reported that he still experienced pain in the right hand 
and left ankle, particularly in the area of the lateral 
malleolus and in the sole of the left heel in the region of 
the talocalcaneal joint.

On examination of the right hand, no real weakness or 
immobility was found of any of the joints of the wrist, 
fingers, or thumb.  In addition, there were no visible scars 
in any of these areas.  It was noted that the veteran mainly 
complained of pain in the region of the dorsal mid-region of 
the 4th metacarpal.  Moreover, on palpation there was 
irregularity in the middle area of this joint dorsally.  The 
examiner also noted that X-rays taken of the veteran's hand 
showed no abnormality in the index finger or thumb.  However, 
it was noted that there might be a minimal cortical 
irregularity in the middle portion of the 4th metacarpal of 
the right hand.

Examination of the left ankle showed no limitation of motion.  
Further, it was noted that the veteran could walk on his toes 
and heels without difficulty.  However, there was some 
tenderness over the lateral portion of the plantar area in 
the region of the talocalcaneal joint.  Neurologic 
examination revealed reflexes were 2+ and equal throughout, 
including both patellar and Achilles reflexes bilaterally.  
There was no sensory defect to cold, pin, or touch on either 
lower extremity.  X-rays revealed heterotopic one formation 
over the dorsal surface of the navicular bone, possibly 
related to an old fracture.  There was also a talar ossicle 
over the dorsal surface of the talus.

Based on the foregoing, the examiner's diagnoses included 
status-post right hand injury and metacarpal fracture; and 
status-post left ankle injury of May 1980 with continued 
complaints of pain in the ankle joint and in the plantar 
talocalcaneal area.

In June 1998, the veteran underwent a new VA medical 
examination, at which the examiner noted that the claims 
folder had been reviewed.  The veteran reported that he had 
had numbness in the right index finger since the in-service 
laceration, and that it caused pain on and off in the index 
finger in the joints.  Additionally, he indicated that 
because he could not feel, the skin peeled off in the index 
finger off and on.  Moreover, the strength in his right hand 
felt reduced because he could not use the index finger for 
grasping.  He also indicated that his right hand hurt, and 
that he was able to push and pull objects.

Examination of the right hand showed that the fingers were 
able to touch the mid-palmar crease, except for the index 
finger which came about 1 cm above actively.  The veteran was 
able to bring it to the mid-palmar crease passively with 
pressure.  The coordination opposition between the thumb and 
all the fingers was found to be present, but it was very slow 
between the thumb and index finger.  Palpation of the wrist 
and wrist motions were full.  The index finger range of 
motion at the metacarpal phalangeal (MP) joint was 90 
degrees; the proximal interphalangeal (PIP) joint was to 80 
degrees; and the distal interphalangeal (DIP) joint was to 70 
degrees.  However, it was noted that he had pain, fatigue, 
and weakness, and that the index finger strength was reduced.  
It was further noted that the range of motion was slightly 
reduced.  The speed of excursion in the right index finger 
was also reduced.  In addition, there was a pale scar noted 
in the middle phalanx, which was healed.  It was noted that 
the skin had peeled off in various areas in the middle 
phalanx.  Moreover, the examiner stated that the major 
functional impact was grasping, and that using the right hand 
would be limited due to decreased sensation in the right 
index finger from possible injury to the digital nerves in 
the index finger, and joint tenderness in the PIP, DIP, and 
MP joints of the index finger, as well as stiffness and 
decreased range of motion.  X-rays showed an old fracture at 
the 4th metacarpal, healed.  Diagnosis was old right index 
finger and right hand injury.

Regarding the left ankle, the veteran reported that since his 
in-service injury, he had experienced a shooting pain in his 
ankle, and that it extended to his leg.  Further, he reported 
that the ankle locked up off and on, that it felt weak, there 
was a flare-up about 2 times per month when he would have 
swelling, and that the toes locked up every day.  He also 
reported that when he stood or walked for 1 hour, he would 
experience ankle pain.  Flare-ups were treated with an ice 
pack, and rest.  It was noted that there was some limitation 
of motion at that time.  It was also noted that the veteran 
used a cane on and off at least 2 times a day.

Examination of the left ankle showed that strength testing 
was pain limited.  Range of motion was as follows: 
dorsiflexion to 5 degrees, with plantar flexion, inversion, 
and eversion all to 15 degrees.  It was noted that range of 
motion was reduced.  Endurance for standing and ankle motion 
was also reduced.  However, coordination of the ankle was 
intact.  Nevertheless, the examiner opined that there would 
be an additional impairment in function during flare-ups of 
at least 30 percent; that there would be decrease in 
endurance with pain and swelling of at least 30 percent, and 
that range of motion would be further decreased.  X-rays 
showed the left ankle to be normal.  Diagnosis was ankle 
injury; left ankle arthralgias; X-ray of the left ankle 
normal.

In June 1999, the veteran underwent a new VA medical 
examination, at which it was noted that the claims folder had 
been reviewed.  Regarding his right finger, he reported that 
the residual symptoms were numbness in the right index 
finger, it burned easily, he had difficulty bending in, he 
had pain in the joints of the finger, and the skin peeled off 
quite often on his hand.

On examination, it was noted that the veteran's fingers were 
able to touch the mid palmar crease, except for the index 
finger which was about 1 cm off the mid-palmar line.  The 
fingers were able to oppose the thumb.  In addition, there 
was a 5 cm scar which was bending around the anterior and 
posterior aspects of the finger, and was adherent to the 
underlying tissues.  The MP joint of the index finger had 
motion to 90 degrees, the PIP joint was to 80 degrees, and 
DIP joint was to 70 degrees.  Moreover, there was numbness in 
the index finger throughout.  Further, the right index 
finger's sensation was decreased.  He was also found to have 
decreased flexion of the PIP and DIP joints, decreased speed 
of motion, decreased strength in the finger, each of them at 
least 20 percent.  Similarly, the examiner opined that 
endurance of the hand and hand coordination were also 
decreased by about 20 percent.  X-rays revealed old 
metacarpal fracture which was healed.  There was no 
degenerative joint disease of the joints, so it was stated 
that he had arthralgia.  Based on the foregoing, the examiner 
diagnosed arthralgias of the hand joints of the index finger 
DIP and PIP joints, status-post old injury to the right index 
finger.

With respect to his left ankle, the veteran complained of 
stiffness and pain, especially in cold weather; he had more 
pain and felt his stiffness was aggravated in cold weather.  
He also complained of numbness in the lateral 3 toes.  On 
examination, his ankle had dorsiflexion to 5 degrees, plantar 
flexion to 20 degrees, eversion to 10 degrees, and inversion 
to 15 degrees.  Further, it was noted that he could walk 
about 4 blocks, and that he had more pain on cold days.  On 
palpation, he was found to have tenderness in the lateral 
aspect.  However, no swelling was palpable at the time of the 
examination.  Moreover, the examiner opined that range of 
motion and speed of motion were decreased at least 20 
percent; that coordination was intact; that strength testing 
was limited at 20 percent decreased; that endurance was at 
least 20 percent decreased; and that during flare-ups, 
functional impairment was at least 30 percent.  It was also 
noted that he used a cane, off and on, during exacerbations.  
X-rays taken of the left ankle were normal.  Diagnosis 
following examination was left ankle arthralgias.

The veteran underwent his most recent VA medical examination 
in March 2002, at which he complained of stiffness, swelling, 
and feelings of instability in his left ankle.  He reported 
that "it has no strength."  Further, it was noted that he 
ambulated with the assistance of a cane, but he presented for 
the examination in a wheelchair and reported that he used it 
at home to get about.  He reported that his ambulation was 
limited to 2 to 3 blocks maximum, secondary to the pain and 
that he required the use of a cane.  Moreover, he reported 
that the pain in his ankles had increased after he slipped 
and fell in the shower in 2000.

On examination, it was noted that the veteran exhibited 
difficulty in transferring, holding onto chair, and examining 
table for transfers.  No erythema was appreciated on 
examination of the left ankle.  In addition, no increased 
warmth was noted.  There was minimal swelling noted of the 
left ankle, as well as tenderness to light palpation over the 
Achilles area.  There was also a well-healed surgical scar, 
although there was marked tenderness over the scar.  There 
was slight tenderness over the malleoli.  Nevertheless, there 
was no instability of the left ankle noted at the time of the 
examination.  Range of motion testing showed dorsiflexion to 
be neutral, with complaints of discomfort; and plantar 
flexion to approximately 20 degrees with complaints of pain 
and discomfort.  X-rays of the left ankle demonstrated some 
ossicles over the talus.  Based on the foregoing, the 
examiner diagnosed residuals of old left ankle injury; and 
residuals with pain and limitation of motion, status-post 
repair of ruptured Achilles tendon.


I.  Right Index Finger

Legal Criteria.  The record reflects that the RO assigned the 
current 30 percent rating for the veteran's service-connected 
right index finger laceration residuals pursuant to 
Diagnostic Code 8799-8715.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there 
is complete paralysis of the median nerve with the major hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted for the 
major extremity, while a 60 percent is warranted for the 
minor extremity.

Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation for the major extremity and a 40 percent 
evaluation for the minor extremity.  Incomplete, moderate 
paralysis warrants assignment of a 30 percent rating for a 
major extremity and a 20 percent evaluation for a minor 
extremity; and incomplete mild paralysis warrants assignment 
of a 10 percent evaluation for either upper extremity.  

Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
residuals of laceration, right index finger.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the record reflects that the veteran's service-
connected laceration residuals have resulted in incomplete 
paralysis of the right hand.  For example, both the June 1998 
and June 1999 VA medical examinations noted that his right 
index finger could not touch the mid-palmar crease, and that 
he had decreased strength of the right hand.  Further, the 
June 1998 examination noted that he had difficulty grasping 
objects because of this disability.  However, the competent 
medical evidence does not show that that the incomplete 
paralysis is of such severity to warrant a rating in excess 
of 30 percent.  

Initially, the Board notes the original VA medical 
examination in November 1996 found no real weakness or 
immobility of any of the joints of the wrist, fingers or 
thumb.  Further, both the June 1998 and June 1999 VA medical 
examinations indicated that his right index finger came 
within 1 cm of the mid-palmar crease.  In addition, the June 
1998 VA examiner indicated that the veteran's right index 
finger could touch the mid-palmar crease on passive motion 
and with pressure.  Moreover, the June 1999 VA examiner found 
that the index finger's sensation, flexion of the PIP and DIP 
joints, speed of motion, strength in the finger, as well as 
his hand endurance and coordination were all decreased by 
about 20 percent.  As such, this indicates no more than 
moderate incomplete paralysis of the right hand; the 
objective medical evidence does not indicate severe 
incomplete paralysis nor complete paralysis of the right 
hand.  Thus, the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 30 percent under 
Diagnostic Code 8515-8715.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his residuals of 
laceration, right index finger.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


II.  Left Ankle

Legal Criteria.  The veteran's service-connected left ankle 
disorder is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under this Code, moderate limitation 
of ankle motion is assigned a 10 percent rating.  Marked 
limitation of ankle motion warrants a 20 percent rating.  38 
C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left ankle disorder.

The Board acknowledges that the record clearly reflects that 
the left ankle is manifest by pain and resulting functional 
impairment, to include limitation of motion.  However, the 
current 20 percent rating is the maximum schedular rating 
available under Diagnostic Code 5271 for limitation of ankle 
motion.  In fact, the only Diagnostic Code for evaluating 
ankle disorders which provides for a rating in excess of 20 
percent is Diagnostic Code 5270 which evaluates ankylosis.  
See 38 C.F.R. § 4.71a.  No competent medical evidence is of 
record which indicates the veteran's service-connected left 
ankle disorder has ever been manifest by ankylosis.  
Therefore, Diagnostic Code 5270 is not for application in the 
instant case.

In light of the foregoing, the Board must conclude that there 
are no distinctive periods where the veteran's service-
connected left ankle disorder met or nearly approximated the 
criteria for a rating in excess of 20 percent under the 
potentially applicable Diagnostic Codes.  Thus, the 
preponderance of the evidence is against his claim, to 
include the potential assignment of a "staged" rating 
pursuant to Fenderson, supra.  Consequently, his claim must 
be denied.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for residuals of 
laceration, right index finger, currently evaluated as 30 
percent disabling, is denied.

Entitlement to an initial rating in excess of 20 percent for 
a left ankle disorder, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



